ALLEN, J.
1. Where bond is given by a compensated surety in connection with a contract for the erection of a public school building, in the amount required under Section 2365-2, of the General Code, the bond is given pursuant to Sections 2365-1 to 2365-4, inclusive, of the General Code, and even though it does not in all of its terms comply with the statute, it is controlled by and subject to the provisions of the statute with regard to recovery for all labor performed or materials furnished in the construction of such building.
2. When parties execute a bond pursuant to Sections 2365-1 to 2365-4, inclusive, of the General Code, they are chargeable with notice of the provisions of the statute, and material men and sub-contractors may avail themselves of the security of the bond al-thougr they are not expressly named therein.
Judgment affirmed.
Marshall, CJ., Jones, Matthias, Day, Kin-kade and Robinson, JJ., concur.